
	
		I
		111th CONGRESS
		1st Session
		H. R. 1424
		IN THE HOUSE OF REPRESENTATIVES
		
			March 10, 2009
			Mr. Stupak introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To name the front circle drive in front of the Oscar G.
		  Johnson Department of Veterans Affairs Medical Facility in Iron Mountain,
		  Michigan, as Sergeant First Class James D. Priestap
		  Drive.
	
	
		1.Name of front circle drive in
			 front of Oscar G. Johnson Department of Veterans Affairs Medical Facility, Iron
			 Mountain, MichiganThe front
			 circle drive in front of the main entrance of the Oscar G. Johnson Department
			 of Veterans Affairs Medical Facility in Iron Mountain, Michigan, after shall
			 after the date of the enactment of this Act be known and designated as the
			 Sergeant First Class James D. Priestap Drive. Any reference to
			 such road in any law, regulation, map, document, record, or other paper of the
			 United States shall be considered to be a reference to Sergeant First Class
			 James D. Priestap Drive.
		
